ATTORNEY GRIEVANCE COMMISSION                                                                                      *
                                                                                                                                IN   THE
 OF MARYLAND                                                                                                                    COURT OF APPEALS
                                                                                                                    *
                                                                                                                                OF MARYLAND
                       Petitioner,
 V.                                                                                                                 *
                                                                                                                                Misc. DocketAG No. 30
                                                                                                                                September Term, 2018.
RICHARD MURRAY                                                                                                      *



                       Respondent.




                      This matter having                                            come
                                                                                                         m          *




                                                                                           before the Court 0n the presentation of a certiﬁed copy of


an Order of the Virginia State Bar Disciplinary Board dated March
                                                                  30, 2018, wherein the


Respondent, Richard Murray, consented to the revocation of his license to practice
                                                                                   law.

The Court having considered                                                             the Petition, the responses to this Court’s                  Show Cause Order

entered October 29, 2018, and the record herein,


   9 by
201_,                            the         Coun of Appeals of Maryland;
                                                                                                                         it   this   _
                                                                                                                                     18th    day of        January




                     ORDERED,                                  that the Respondent, Richard                             Murray, be, and he hereby          is,   disbarred

from the practice of law                                                           in the State   of Maryland, pursuant to Maryland Rule 19-737, for

violations of Rules 1.5(a), (b)                                                         and    (d), 3.3(a),   and   8.4(a), (c)      and          of the Maryland Rules
                                                                                                                                            (d)


of Professional Conduct; and                                                           it is   further


                     ORDERED,                                  that the Clerk                  of this Court     shall strike the           name of Richard Murray

from the register of attorneys                                                         in this   Court and certify that fact to the Trustees of the Client

Protection                      Fund 0f the Bar of Maryland and                                           all   Clerks 0f all judicial tribunals in this State

in   accordance with Maryland Rule 19-761(b).

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.

                                                                                                                /s/ Mary Ellen Barbera
                            2019-01-18 15:17-05:00
                                                                                                                Chief Judge

Suzanne C. Johnson, Clerk